Citation Nr: 0524718	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for swelling and 
stiffness of the bilateral arms.

2.  Entitlement to service connection for status post cold 
injury of the bilateral hands.

3.  Entitlement to service connection for mild to moderate 
residuals of recurrent cold injuries to all toes and the 
bilateral feet.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for swelling and 
stiffness of the bilateral arms; status post cold injury of 
the bilateral hands; and mild to moderate residuals of 
recurrent cold injuries of all toes and bilateral feet.

The issue of entitlement to service connection for mild to 
moderate residuals of recurrent cold injuries of all toes and 
the bilateral feet is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
any bilateral arm disability resulting from an in-service 
cold injury.

2.  The competent medical evidence of record does not show 
any bilateral hand disability resulting from an in-service 
cold injury.


CONCLUSIONS OF LAW

1.  An in-service cold injury did not result in a bilateral 
arm disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  An in-service cold injury did not result in a bilateral 
hand disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a March 2004 VA letter.  The 
veteran was notified of the evidence necessary to 
substantiate service connection claims for swelling and 
stiffness of the bilateral arms and status post cold injury 
to the bilateral hands.  The RO also notified the veteran of 
the responsibilities of VA and the veteran in developing the 
record.  The RO specified that the veteran should submit any 
additional evidence or information in his possession that 
pertains to these claims.

Additionally, in a February 2003 rating decision, an April 
2003 statement of the case, and a February 2005 supplemental 
statement of the case, the RO notified the veteran of the 
laws and regulations pertaining to service connection claims, 
and provided a detailed explanation why service connection 
was not warranted for swelling and stiffness of the bilateral 
arms and status post cold injury to the bilateral hands under 
the applicable laws and regulations based on the evidence 
provided.  

Although the VCAA notice in March 2004 did not predate 
initial adjudication of the claim, the notice was adequate.  
Moreover, the February 2005 supplemental statement of the 
case constituted subsequent process.  The claimant has not 
shown how the error was prejudicial.  Additionally, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  Thus, the claimant was provided VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
and personnel records and VA medical records dated in April 
2002, December 2003, April 2004, and May 2004.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in December 2002, 
August 2003, and April 2004 and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Service connection for swelling and stiffness of the 
bilateral arms.

The veteran filed a service connection claim for swelling and 
stiffness of the bilateral arms in April 2002.  He stated 
that pain and stiffness in the joints are constant.  He also 
noted that recreational sports, bending, and lifting cause 
swollen painful joints.  He stated that from 1977 to 1978 he 
was part of Return of Forces to Germany (REFORGER) and was 
frost bitten due to vehicle break down and no heat and that 
he was seen at a vehicle maintenance collection point by 
field medics, put under observation for 72 hours and then 
released.  He also indicated that in 1984 he was on border 
patrol in a tri-zonal point in Germany and that because there 
was no heat in the M112 he was frost bitten.  He stated that 
he was removed from the border area to Camp Gates and put 
under observation for 96 hours with light duty inside.  In 
his March 2003 notice of disagreement, the veteran noted that 
he was seen and put under observation by a physician's 
assistant and field medical personnel and that during these 
field training and border guarding times his medical records 
were not present.  He recalled that the necessary treatment 
form SF 600 was prepared and that once treatment and 
observation time were completed he was returned to his unit 
or removed from border operation to a rear area, never having 
possession of or adding necessary information to the records.  
He also stated that his swelling and stiffness of the 
bilateral arms were caused by his Military Occupational 
Specialty Fields (MOS) of 17K and 96R Ground Surveillance 
Radar Crewman and 11B secondary MOS.  He stated that the MOS 
he held for 20 years was under extreme environmental and 
physical conditions.  He also indicated that he was a forward 
intelligence information collector only being relieved of 
duty when replaced by another team and that replacement 
action sometimes took hours.  In sum, the veteran contends 
that his current swelling and stiffness of the bilateral arms 
is directly related to in-service exposure to frostbite, thus 
entitling him to disability compensation.

Initially, the service medical records do not show any 
complaints or treatment related to cold injury of the 
bilateral arms.  An April 1995 service medical record and 
September 1996 service retirement physical record show 
complaints of swollen and painful joints.  

The veteran's personnel records include a copy of his 1981 
Army Commendation Medal awarded to him for leadership during 
REFORGER 79.  Personnel records also show service in Korea in 
1981 and Germany from 1983 to 1991.  Additionally, his DD 
Form-214 confirms that he served as a Ground Surveillance 
Systems Operator for over 19 years and earned numerous 
decorations and medals including an Army Commendation Medal 
(1st OLC).  Based on the veteran's lay testimony and 
confirmation from personnel records that his service 
coincided with exposure to low temperature regions of the 
world for at least eight years, the Board will concede that 
the veteran had a cold injury to his arms in service.  

However, there is no credible medical evidence of a current 
bilateral arm disability related to a cold injury in service. 

An August 2003 VA examination report shows complaints of 
swelling and stiffness of the bilateral arms.  The veteran 
reported that this was after a long workday and mostly 
described it as a sense of subjective swelling and stiffness, 
as well as soreness in his forearms.  The veteran denied any 
intercurrent complaints of hand incoordination, bilateral 
upper extremity paresthesias, paresis, paralysis, 
fatigability, nor lack of endurance throughout his overall 
daily activities, including repetitive tasks.  He also 
reported that anywhere between 30 to 60 minutes after ending 
his workday he found alleviation of his discomfort.  Upon 
examination, the examiner found that palpation of the 
examined joints was without any increase in skin warmth or 
swelling.  The bilateral forearms were free of any swelling 
or tenderness, and the skin was without any petechiae, 
ecchymoses, or icterus.  There also was no dry skin.  There 
was normal light touch sensation using the monofilament for 
examination, as well as normal vibratory sensation, pain 
sensation, and proprioception bilaterally.  The examiner 
found that regarding the condition claimed as swelling and 
stiffness of the bilateral arms, there was no current 
disability elicited on the examination and that it was likely 
that the veteran's described symptoms were those of muscle 
aches after particularly strenuous physical labor, which was 
intermittent, episodic, and not disabling.

An April 2004 VA cold injury protocol examination report 
shows the examiner reviewed the claims file and noted that 
since the frostbite in service the veteran reportedly has had 
intolerance to exposure of cold weather conditions.  Upon 
examination, the examiner noted that there were no sensory or 
motor deficits or joint deformity.  The veteran's arms 
reportedly had normal strength, normal neurovascular, normal 
muscle tone, and normal range of motion.  The impression 
included frostbite residuals.  

An April 2004 VA neuromuscular electrodiagnosis report shows 
normal median and ulnar nerve conduction velocities and motor 
wrist latencies, as well as normal bilateral medial and ulnar 
sensory wrist latencies.

In sum, while the medical examiners apparently took the 
veteran's reports of exposure to cold injury in service to be 
true and found some residuals of frostbite, they still did 
not find any current disabling pathology of the bilateral 
arms.

Although the Board concedes a cold injury to the bilateral 
arms in service, and there are subjective complaints of 
swelling and stiffness of the bilateral arms, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present bilateral arm disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board notes the veteran's argument that he has a current 
bilateral arm disability as a result of his in-service cold 
injury.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which shows that 
the veteran does not have a current disability related to his 
in-service cold injury.  Competent medical experts make this 
opinion and the Board is not free to substitute its own 
judgment for that of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 

Thus, the claim of service connection for swelling and 
stiffness of the bilateral arms is denied.  
38 C.F.R. §§ 3.303, 3.310(a).  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.  Service connection for status post cold injury to the 
bilateral hands.

At a December 2002 VA examination, the veteran complained of 
residuals of a cold injury to the bilateral hands, which the 
RO accepted as an informal claim for this condition.

As discussed above, the Board concedes an in-service cold 
injury based on the veteran's lay testimony and the personnel 
records.

Upon review, however, the evidence does not show any 
disabling pathology in the bilateral hands related to this 
cold injury.

An April 2002 VA medical record shows complaints of pain in 
the hands starting around 1994.  Pain was intermittent and 
usually followed exercise and lasted for a day.  The pain 
specifically was at the ends of the fingers.  There were no 
changes in the joints with cold, such as becoming white, 
pale, or painful.  The examiner found smooth skin in the 
distal fingers, no edema, and no joint hypertrophy.

A December 2002 VA examination report shows a history of 
sustaining frostbite (cold injuries) to the bilateral hands 
in 1977 and 1981 in Korea and again in 1984 in the Bayreuth 
area in Germany.  The present complaints involved the end 
phalanges of all fingers being constantly swollen and in 
tension; this condition went down to the proximal 
interphalangeal joints when working active with his hands and 
was independent of outside temperatures.  The veteran 
reported that when the temperature drops down to 40-45 
degrees F, he experiences tingling and numbness involving the 
finger tips.  Examination of the hands showed that the end 
phalanges of all fingers were slightly swollen and tender on 
palpation and pressure.  There were changes seen reminding 
the examiner of early Heberden knots at the distal 
interphalangeal joints of the fingers and bilateral hands.  
The veteran stated that this change was ongoing since 1996.  
The radiological examination report, however, showed no 
evidence of any Heberden or Bouchard arthritis.  The examiner 
found status post frostbite injuries involving the soft 
tissue of the proximal fingers, with persistent swelling, 
tightness, and pain involving the end phalanges of the 
bilateral hands; and no evidence of inflammatory process.

An April 2004 VA examination report shows that the claims 
file was reviewed, including the veteran's April 2002 reports 
that his hands were frostbitten in 1977 and 1978 when his 
vehicle broke down in service and that he had conservative 
treatment.  It was noted that since the frostbite, the 
veteran has had intolerance to exposure to cold weather 
conditions, having pain and swelling in the hands with a 
color change to "dark," but not white, blue, or red.  There 
were no sensory deficits.  The veteran reported that he has 
never sought medical attention for his hands.  Upon 
examination, the examiner found that the veteran's hands only 
showed changes consistent with his age.  There was some 
prominence of the metacarpophalangeal joints including the 
thumbs, but otherwise the hands were normal, including 
circulation.  There were no sensory or motor deficits and no 
joint deformity.  The impression included frostbite 
residuals.  An addendum to the report shows mild degenerative 
joint disease of the hands.  An April 2004 x-ray report 
specifically shows mild degenerative arthritic changes with 
hypertrophic spur formation involving the distal 
interphalangeal joints of the third and fourth digits of the 
bilateral hands.

While the evidence shows subjective complaints of tingling 
and numbness in the fingers, and objective findings of 
swelling, pain, and degenerative joint disease of the hands, 
there are no objective findings of disabling pathology 
related to an in-service cold injury.  The December 2002 
radiological findings showed no evidence of any Heberden or 
Bouchard arthritis.  Moreover, the April 2004 examiner 
related the changes in the veteran's hands to his age.  The 
hands also had no sensory or motor deficits and normal 
circulation.  Service connection cannot be granted if there 
is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  The Court has held that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability related to the 
in-service cold injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the veteran asserts that he has a current bilateral 
hand disability as a result of his in-service cold injury, 
this determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show a current 
bilateral hand disability related to his in-service cold 
injury.  Competent medical experts make this opinion and the 
Board is not free to substitute its own judgment for that of 
such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

Accordingly, the claim of service connection for status post 
cold injury to the bilateral hands is denied.  
38 C.F.R. §§ 3.303, 3.310(a).  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for swelling and stiffness 
of the bilateral arms is denied.

Entitlement to service connection for status post cold injury 
to the bilateral hands is denied.


REMAND

The RO accepted the December 2002 VA examination report as an 
informal service connection claim for residuals of cold 
injuries to the toes and bilateral feet.  

As previously noted, the Board has conceded an in-service 
cold injury, based on the veteran's lay testimony and 
personnel records.  

An addendum to an April 2004 VA cold injury protocol 
examination report shows that an electromyograph was positive 
for sensory neuropathy of the feet.  Additionally, a May 2004 
VA vascular lab procedure note shows that Doppler studies of 
the lower limb indicate mild peripheral vascular 
insufficiency.  

The Board also notes that there is evidence against the 
claim.  An August 2003 VA examination report shows that the 
cold injuries of the feet were very mild and not disabling.  
The April 2004 VA cold injury protocol examination report 
shows no sensory deficits on the feet and that 
musculoskeletal changes in the feet were consistent with age.  
Additionally, the May 2004 report indicates that peripheral 
vascular insufficiency was very mild and only occurred after 
exercise.  However, with an in-service cold injury and 
findings of sensory neuropathy and mild peripheral neuropathy 
of the feet, there is insufficient medical evidence for the 
Board to decide this claim.  The record shows that none of 
the VA examiners have addressed the etiology of the veteran's 
feet/toe disability.

Where the determinative issue involves medical causation or 
diagnosis, a competent medical opinion on the matter is 
needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the veteran should be provided a medical 
opinion, and if necessary, another medical examination for 
this purpose.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2004).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should arrange for a VA 
physician to review the claims file and 
determine the nature, etiology, 
severity, and date of onset of the 
peripheral neuropathy and vascular 
insufficiency of the feet and toes.  
Specifically, the examiner should 
determine whether it is at least as 
likely as not (50-50 chance) that the 
veteran's current feet and toe 
disability is related to cold injuries 
in service.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  

If the examiner cannot make these 
assessments without examining the 
veteran, the veteran should be scheduled 
for an examination, including any 
necessary cold injury protocol studies.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing 
the opinion is not possible.    

2.  Then, the AMC should re-adjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


